    Case 21-11829-amc                          Doc 16        Filed 07/29/21 Entered 07/29/21 23:28:48                               Desc Main
                                                             Document     Page 1 of 1




                                                                                                                                   I Check if this is an
                                                                                                                                      amended filing


Official Form 106D
Schedule D: Creditors who Have claims secured by property                                                                                     i2ii5
8o a§ complete and accurate as po§§ible. If two married people are filing together, both are equally responsible for Supplying correct
informa(ion. If more Space is noodod, copy the Additional Page, fill it out, number the ontrice, and attach lt to this form. On trto top of any
additional pages, write your name and case number (if known).

1. Do any creditors havo claims Secured by your property?
   a No Check this box and submit this form to the court with your other schedules You have nothlng else to report on this form.
       Yes Fill in all of the information below.




      communfty debt
  Date debt was Incurred     09/01/020C              Last 4 digits Of accolint number_ _ _ _
                                                     Do8crit]o tlie property tliat 8ecu res tlio claim:




                                                     As of the date you flle, the clalm la: Check all that apply.
                                                     D Contlngem
                                                     D Unllquldated
    City                         State   ZIP code    I D16pLded

  Wl`o owo8 trto aobt? Check one                     Nature Of Lien Check all that apply

  a Debtor 1 only                                        An agreeiTient you made (such as mortgage or scoured
  a Debtor 2 only                                        car loan)

  D Debtor 1 and Debtor 2 only                           Statutory lien (ouch as ten IIen, mecnanic's lien)

  I AI least one of the debtors and another              Judgment lion from a lawourt
                                                         Other (Including a right to offset)
  D Chock if tl`i8 claim relates to a
    commun rty debt
  Date do" was lncun'ed                              Last 4 dlgts ot account numbe,
    Add the dollar value Of your ontrice in Column A on this page. Vvrite that nLimber rioro:


 Official Form 106D                             Schedule D: Creditors Who Have Clalms Secured by Property                                page 1 of i
